Appellate Case: 21-3200     Document: 010110655730       Date Filed: 03/11/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          March 11, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-3200
                                                   (D.C. Nos. 2:16-CV-02845-KHV &
  KEVIN TOMMIE HALL,                                    2:06-CR-20162-KHV-1)
                                                                (D. Kan.)
        Defendant - Appellant.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY *
                    _________________________________

 Before HOLMES, KELLY, and ROSSMAN, Circuit Judges.
                   _________________________________

       Petitioner-Appellant Kevin Tommie Hall, a federal inmate appearing pro se,

 seeks a Certificate of Appealability (COA) to appeal from the district court’s

 overruling of his successive 28 U.S.C. § 2255 motion. United States v. Hall, No. 06-

 cr-20162, 2021 WL 3722266 (D. Kan. Aug. 23, 2021). We previously authorized

 this motion “limited to challenges to his § 924(c) conviction and sentence and to the

 enhancement of his sentence under the ACCA.” Order at 4, In re Hall, No. 16-3214

 (10th Cir. May 14, 2020). The district court rejected those challenges. On appeal,

 Mr. Hall argues that no court has addressed his claim that the district court’s aiding



       *
          This order is not binding precedent except under the doctrines of law of the
 case, res judicata, and collateral estoppel. It may be cited, however, for its
 persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-3200     Document: 010110655730         Date Filed: 03/11/2022   Page: 2



 and abetting instruction and verdict form were erroneous under Rosemond v. United

 States, 572 U.S. 65 (2014).

        To obtain a COA from this court, Mr. Hall must make “a substantial showing

 of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where a claim has

 been denied on the merits, the movant “must demonstrate that reasonable jurists

 would find the district court’s assessment of the constitutional claims debatable or

 wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Where a claim has been

 dismissed on procedural grounds, the movant must also demonstrate that the district

 court’s procedural ruling was debatable. Id.

        Here, the district court declined to consider the Rosemond claim on procedural

 grounds, reasoning that this court’s authorization was limited to claims arising under

 United States v. Davis, 139 S. Ct. 2319 (2019), and Johnson v. United States, 576

 U.S. 591 (2015). Hall, 2021 WL 3722266, at *3. In the alternative, the district court

 held that a Rosemond claim could not meet the requirements of 28 U.S.C.

 § 2255(h)(1) or (2) for allowing a successive § 2255 motion. Id. at *3–4. Mr. Hall’s

 Rosemond claim has been addressed and found wanting, albeit in the context of

 ineffective assistance of counsel and at times procedurally. See, e.g., United States

 v. Hall, 772 F. App’x 762, 764–65 & n.2 (10th Cir. 2019) (unpublished). Regardless,

 the district court’s conclusion that it is not within the scope of this court’s

 authorization of a successive § 2255 motion is not reasonably debatable. A district

 court lacks jurisdiction over successive § 2255 claims without this court’s

 authorization. In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008) (per curiam).

                                              2
Appellate Case: 21-3200   Document: 010110655730     Date Filed: 03/11/2022   Page: 3



       We DENY a COA, DENY IFP, and DISMISS the appeal.


                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                        3